Case: 21-60694     Document: 00516462100         Page: 1     Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 September 7, 2022
                                  No. 21-60694
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Mayra Ivette Quintanilla-Lizano,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A216 617 043


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Mayra Ivette Quintanilla-Lizano, a native and citizen of El Salvador,
   timely petitions us for review of a decision of the Board of Immigration
   Appeals upholding the denial of her removal relief. She argues that the Board




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60694      Document: 00516462100          Page: 2   Date Filed: 09/07/2022




                                    No. 21-60694


   should not have dismissed her proposed social groups, that it misapplied its
   own precedent, and that country conditions prove she will be tortured.
             When reviewing a Board of Immigration Appeals decision, we review
   factual findings for substantial evidence and questions of law de novo. Lopez-
   Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). The substantial-
   evidence standard applies to review of decisions denying asylum, withholding
   of removal, and relief under the Convention Against Torture. Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). This standard requires that the
   BIA’s conclusion be based on the evidence presented and that its decision be
   substantially reasonable. Id. Under this standard, reversal is improper unless
   the evidence compels a contrary conclusion. Carbajal-Gonzalez v. INS, 78
   F.3d 194, 197 (5th Cir. 1996).
          We are not compelled to find that the Board’s opinion is incorrect.
   The proposed groups required for the asylum claim were found by the
   Immigration Judge and Board to be either insufficiently particularized,
   insufficiently socially distinct, or lacking a nexus to persecution. This
   conclusion is substantially reasonable, and the absence of any of those three
   requirements is dispositive. Jaco v. Garland, 24 F.4th 395, 403 (5th Cir.
   2021) (stating that a cognizable particular social group must be “(1)
   composed of members who share a common immutable characteristic, (2)
   defined with particularity, and (3) socially distinct within the society in
   question,” and that “there must be a nexus between the particular social
   group and its persecution”); Matter of M-E-V-G-, 26 I. & N. Dec. 227, 241
   (BIA 2014). Without these elements the asylum claims fail and so analysis of
   the other elements is unnecessary. INS v. Bagamasbad, 429 U.S. 24, 25-26
   (1976).




                                         2
Case: 21-60694     Document: 00516462100           Page: 3   Date Filed: 09/07/2022




                                    No. 21-60694


          We are not compelled to find that Quintanilla-Lizano has proven that
   she will, more likely than not, be tortured upon removal. Qorane v. Barr, 919
   F.3d 904, 911 (5th Cir. 2019).
          The petition for review is DENIED. The motion to remand is
   DENIED.




                                         3